DETAILED ACTION

Notice of Amendment
The Amendment filed 5/18/2021 has been entered.  

Allowable Subject Matter
Claims 1, 4-10, 14-18, 20, 21, 23, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed inventions of Claims 1 and 18, specifically the prior art fails to teach “wherein the frame structure comprises a tubular extension formed from a shape memory material having a conical shape memory and expandable to a cylindrical shape when subjected to an internally applied radially outwardly acting force and wherein the tubular extension is cut into a zig-zag ring comprising a plurality of struts joined at distal apices and proximal apices wherein the proximal apices are joined to a base ring attached to the distal portion of the elongated tubular member to form a plurality of openings, with each opening enclosed by two struts and the base ring”.  The closest prior art of record, Puckett Jr. et al. (US Patent Application Publication No. 2016/0106562) and Chebator et al. (US Patent Application Publication No. 2012/0083740) teach of a plurality of fingers with cuts therebetween that form a conical shape in an unexpanded state and a cylindrical shape in an expanded state.  However, the fingers are not attached at the distal apices and therefore fail to teach “each opening enclosed by two struts and the base ring”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 6, 2021